DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 20, 2021.
Currently, claims 1-2, 4, 8, 14-15, 17, 24, 28, 32-33, and 38-41 are pending in the instant application. Claims 1-2, 4, 8, 14-15, 17, 24, and 28 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 32-33 and 38-41 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - Improper Markush Grouping
Claims 32-33 and 38-41 remain rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on September 21, 2021 and for the reasons set forth below. 
on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the rejection is improper because the examiner did not establish that the species belong to different classes. In response, applicant’s attention is directed to the fact that the nucleotide sequences of different SEQ ID NOs recited in the instant claims were deemed to belong to the same art-recognized class, which is why the determination as to whether the species are disclosed in the specification to be functionally equivalent and have a common use. Note that structural feature and common use are determined only if the alternatives do not belong to a recognized class as set forth at page 4 of the last Office action. 
Applicant incorrectly alleges that the examiner took the position that the species “do not share a single structural similarity as well as a common use.” Contrary to applicant’s allegation, the examiner did not even analyze structural similarity. Again, the different SEQ ID NO species were deemed to belong to the same class thus only the “First” as opposed to “Second” scenario set forth at page 4 of the last Office action was applicable in the instant case. Note that the “Second” scenario in which the alternatives do not belong to a recognized class was not deemed applicable thus structural similarity was not analyzed. 
Applicant argues that all species have a cutting efficiency of at least 40% against ANGPTL4. In response, applicant’s argument does not show that all alternatively recited SEQ ID NOs are functionally equivalent such that two randomly selected SEQ ID NOs are expected and shown to provide equivalent effects. As explained in the last Office action, applicant’s elected SEQ ID NO:11072 has the function of providing 98.9% indel, whereas SEQ ID NO:10695 has the function of providing 40.5% indel, wherein the more than 2-fold functional difference provided by these two species does not rise to the level of functional equivalency. Furthermore, the instant specification also reveals that the target regions of ANGPTL4 of the alternatively recited SEQ ID NOs are not the same. For instance, SEQ ID NO:11072 appears to be targeted to the region between intron 1 and intron 3 of ANGPTL4, whereas SEQ ID 
Applicant cites Ex parte Narva (PTAB, 2019), Ex parte Ren (PTAB, 2016), and Ex parte Buyyarapu (PTAB, 2019) and argues that improper Markush rejections for claims containing different nucleotide sequences had been reversed by the PTAB. In response, it is noted that applicant’s discussion of U.S. patent applications that are unrelated to the instant application bears no merit in showing that all alternatively recited SEQ ID NOs that belong to the same art-recognized class in the instant case are shown to be functionally equivalent in the instant specification. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 U.S.C. 112
Claims 32-33 and 38-40 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on September 21, 2021 and for the reasons set forth below. 
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the rejection is moot in view of the claim amendments.
In response, it is noted that the claims as amended do recite RNA vs. DNA as the claims are directed to a “guide RNA comprising a spacer sequence corresponding to any one of SEQ ID NOs.11072,…, and 10695.” The nucleotide sequences of the recited SEQ ID NOs are not amended to RNA sequences. Hence, the DNA sequences cannot qualify as the guide RNA sequences. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 U.S.C. 112

Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the rejection is moot in view of the claim amendments. Contrary to applicant’s argument, the genus of Cas9 endonucleases pre-complexed with the genus of the recited SEQ ID NOs is not adequately supported by the specification. For instance, the genus does not contain SEQ ID NOs:5305-5459 specific for T. denticola and S. thermophilies Cas9 endonucleases. In fact, it appears that the recited SEQ ID NOs are suitable only for S. pyogenes Cas9 endonuclease. See paragraphs 00039-00044 of the instant specification. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 U.S.C. 101
Claims 32 and 41 remain rejected under 35 U.S.C. 101 as being patent ineligible for the reasons as set forth in the Office action mailed on September 21, 2021 and for the reasons set forth below. 
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that there is no evidence that SEQ ID NO:11072 exists in nature. In response, it is noted that the nucleotide sequence of SEQ ID NO:11072 has no structure difference compared to a naturally occurring human ANGPTL4 DNA sequence as both contain the same nucleotide sequence. Note that the Federal Circuit in Univ. Of Utah Research Found. v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014) ruled that short, synthetic, single-stranded DNA primers derived from naturally occurring human genome do not have a different structure/nucleotide sequence from naturally occurring nucleic acids thus patent ineligible under §101. Note that the Federal Circuit expressed that the “primers before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible. Primers necessarily contain the identical sequence of the BRCA sequence” and that “the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence.” Hence, the Federal Circuit ruled the following: “Primers do not have such a different structure and are patent ineligible.” (emphasis added). Applicant did not provide any objective evidence that the nucleotide sequence of 5’-GTCTGCCCCTCGATGCTCTC identified and claimed as SEQ ID NO:11072 is not “the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence” of human ANGPTL4. As such, analogous to the aforementioned court ruling that a short, synthetic, single-stranded DNA sequence having “the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence” was deemed “patent ineligible”, the instantly claimed DNA sequence having “the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence” of human ANGPTL4 is deemed patent ineligible. 
Applicant also argues that the claims are not drawn to a fragment of a naturally occurring nucleotide sequence but are drawn to a single-molecule guide RNA comprising the recited nucleotide sequence. In response, it is noted that the preamble “A single-molecule guide RNA comprising” does not define the structure of the product claimed in the instant case. All that is required and recited in the body of claims 32 and 41 is alternatively recited SEQ ID NOs reading on an DNA sequence maintaining “the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence”. 
Accordingly, this rejection is maintained. 

     New Objections Necessitated by Amendment
Drawings/Specification
newly introduced without concurrently amending the specification. Note that the specification contains description of the drawings only for “Figures 2, 3 and 4” in paragraph 00031. Hence, the specification is objected to for containing insufficient description of the drawings. See MPEP §608.01(f) for the following: “If the drawings show Figures 1A, 1B and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.” (emphasis added).
Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635